Claimant, a school teacher, suffered an injury “ whEe walking on her employer’s premises and whEe approximately three feet from the school door.” The injury resulted from a faE occasioned by coming in collision with a dog that was running on the school grounds. Claimant’s business was not confined solely to the interior of the school building. The presence of children on the school grounds attracted dogs. The injury resulted from her employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.